Opinion issued December 3, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00944-CV
                            ———————————
                             CASO, INC., Appellant
                                        V.
                               249 LLC, Appellee



                    On Appeal from the 61st District Court
                           Harris County, Texas
                      Trial Court Case No. 2012-42902



                          MEMORANDUM OPINION

      The parties, representing that they have reached an accord and no longer

wish to pursue the appeal, have filed an agreed motion to dismiss the appeal. See

TEX. R. APP. P. 42.1(a). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.




                                         2